     Case 2:17-cv-02268-KJM-CKD Document 40 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERALD E. HOLCOMB,                               No. 2:17-cv-002268 KJM CKD (SS)
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          In 2017, plaintiff filed this action, which resulted in a judgment for defendant in 2019.

19   (ECF Nos. 1 & 31.) Plaintiff appealed the district court’s decision affirming the Commissioner of

20   Social Security’s denial of his application for supplemental security under Title XVI of the Social

21   Security Act. (ECF No. 33.)

22          On December 28, 2020, the United States Court of Appeals for the Ninth Circuit issued a

23   memorandum reversing the district court’s decision. (ECF No. 38.) The Ninth Circuit concluded

24   that “[t]he ALJ’s failure to specify the reasons for discrediting Holcomb’s symptom testimony

25   was reversible error,” and that the ALJ also erred by disregarding competent lay testimony

26   without comment. The Ninth Circuit remanded the case to the district court “with instructions to

27   remand this case to the ALJ for further determinations consistent with this decision.”

28   ////
                                                       1
     Case 2:17-cv-02268-KJM-CKD Document 40 Filed 02/24/21 Page 2 of 2


 1           On February 19, 2021, the Ninth Circuit issued its formal mandate pursuant to Rule 41(a)

 2   of the Federal Rules of Appellate Procedure, such that its judgment entered December 28, 2020 is

 3   now in effect.

 4           Accordingly, IT IS HEREBY ORDRED that this matter is remanded for further

 5   administrative proceedings consistent with the Ninth Circuit’s December 28, 2020 order.

 6   Dated: February 24, 2021
                                                    _____________________________________
 7
                                                    CAROLYN K. DELANEY
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13   2/holcomb2268.remand

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
